 

Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered into
as of October 20, 2010, by and between FIDELITY NATIONAL FINANCIAL, INC., a
Delaware corporation (the "Company"), and George Scanlon (the "Employee") and is
effective as of November 1, 2010 (the “Effective Date”). In consideration of the
mutual covenants and agreements set forth herein, the parties agree as follows:
1.Purpose and Release. This Agreement amends and restates, in its entirety, the
obligations of the parties under the Employment Agreement between the Company
and Employee dated as of June 1, 2010. The purpose of this Agreement is to
terminate all prior agreements between the Company, and any of its affiliates,
and the Employee relating to the subject mater of this Agreement and recognize
the Employee's significant contributions to the overall financial performance
and success of the Company, to acknowledge the importance of the Employee's
continued services to the Company's future success, to assure the Company of the
services of the Employee following the Effective Date, to protect the Company's
business interests through the inclusion of restrictive covenants, and to
provide a single, integrated document which shall provide the basis for the
Employee's continued employment by the Company. In consideration of the
execution of this Agreement and the termination of all such prior agreements,
the parties each release all rights and claims that they have, had or may have
under such prior agreements.
 
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee to serve as Chief Executive Officer,
or in such other capacity as may be mutually agreed by the parties. The Employee
shall report to the Chairman. The Employee accepts such employment and agrees to
undertake and discharge the duties, functions and responsibilities as may be
prescribed from time to time by the Chairman or the Board of Directors of the
Company (the "Board"). Except as expressly provided in this Agreement, the
Employee shall devote substantially all business time, attention and effort to
the performance of duties hereunder, and shall not engage in any business,
profession or occupation, for compensation or otherwise without the express
written consent of the Chairman or Board, other than personal, personal
investment, charitable, or civic activities or other matters that do not
conflict with the Employee's duties or as a non-executive employee of Fidelity
National Information Services, Inc. (“FIS”).
 
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term at least two
hundred seventy (270) days before such extension would be effectuated.
 
4.Salary. During the Employment Term and commencing as of the Effective Date,
the Company shall pay the Employee a base salary, before deducting all
applicable withholdings, at an annual rate of no less than $600,000 per year,
payable at the time and in the manner dictated by the Company's standard payroll
policies. Such minimum base salary may be periodically reviewed and increased
(but not decreased without the Employee's express written consent) at the
discretion of the Chairman or Compensation Committee of the Board (the
"Committee") to reflect, among other matters, cost of living increases and
performance results (such base salary, including any increases, the "Base
Salary").
 
5.Other Compensation and Fringe Benefits. In addition to any executive bonus,
pension, deferred compensation and long-term incentive plans which the Company
or an affiliate of the Company may from time to time make available to the
Employee, the Employee shall be entitled to the following during the Employment
Term:
 
(a)    
eligibility to participate in the FNF Executive Medical Plan and other standard
Company benefits enjoyed by the Company's other top executives as a group
(subject to Employee payments and deductibles);

 
(b)    
an annual incentive bonus opportunity under the Company's annual incentive plan
("Bonus Plan") for each calendar year included in the Employment Term, with such
opportunity to be earned based upon attainment of performance objectives
established by the Board or Committee ("Bonus"). For the period from June 1,
2010 through October 31, 2010, the Employee's target Bonus under the Bonus Plan
shall be 125% (for target aggregate Company performance) of the Employee's base
salary during such period, with a maximum of up to 250% of the Employee's base
salary during such period. For the period from November 1, 2010 through December
31, 2010, the Employee's target Bonus under the Bonus Plan shall be 150% (for
target aggregate Company performance) of the Employee's base salary during such
period, with a maximum of up to 300% of the Employee's base salary during such
period. For each calendar year commencing as of January 1, 2011 through the
remainder


1

--------------------------------------------------------------------------------

 

of the Employment Term, the Employee's target Bonus under the Bonus Plan shall
be 150% (for target aggregate Company performance) of the Employee's base salary
during such period, with a maximum of up to 300% of the Employee's base salary
during such period (collectively, the target and maximum Bonus are referred to
as the "Bonus Opportunity"). The Employee's Bonus Opportunity may be
periodically reviewed and increased, but may not be decreased without the
Employee's express written consent. If owed pursuant to the terms of the Bonus
Plan, the Bonus shall be paid no later than the March 15th first following the
calendar year to which the Bonus relates. Unless provided otherwise herein or
the Board or Committee determines otherwise, no Bonus shall be paid to the
Employee unless the Employee is employed by the Company, or an affiliate
thereof, on the last day of the measurement period;
 
(c)    
eligibility to participate in the Company's equity incentive plans; and

 
(d)    
all other benefits and incentive opportunities customarily made available to
executives with the same corporate title.

 
6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with the Employee's position and in accordance with the Company's
standard policies, or as the Chairman, the Board or the Committee may approve.
 
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for reasonable travel, lodging, entertainment, promotion
and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under the
Company's expense reimbursement policy.
 
8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection (a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee's employment. The Employment Term shall terminate
automatically upon the Employee's death.
 
(a)    
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in this Agreement. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice that indicates the
"Date of Termination" and, with respect to a termination due to "Cause",
"Disability" or "Good Reason", sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.

 
(b)    
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until the Employee
experiences a “separation from service” within the meaning of Code Section 409A
(as defined in Section 26 of the Agreement), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination,” and all references herein to a
“termination of employment” (or words of similar meaning) shall mean a
“separation from service” within the meaning of Code Section 409A.

 
(c)    
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 
(d)    
Cause. For purposes of this Agreement, a termination of the Employee's
employment for "Cause" means a termination of the Employee's employment by the
Company based upon the Employee's: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment or due to an action or inaction directed by the
Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by the Company that would otherwise constitute Good Reason);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty or moral turpitude; (iv) material breach of this
Agreement; (v) material breach of the Company's business policies, accounting
practices


2

--------------------------------------------------------------------------------

 

or standards of ethics; or (vi) failure to materially cooperate with or impeding
an investigation authorized by the Board.
 
(e)    
Disability. For purposes of this Agreement, a termination of the Employee's
employment based upon "Disability" means a termination of the Employee's
employment by the Company based upon the Employee's entitlement to long-term
disability benefits under the Company's long-term disability plan or policy, as
the case may be, as in effect on the Date of Termination; provided, however,
that if the Employee is not a participant in the Company's long-term disability
plan or policy on the Date of Termination, he shall still be considered
terminated based upon Disability if he would have been entitled to benefits
under the Company's long-term disability plan or policy had he been a
participant on his Date of Termination.

 
(f)    
Good Reason. For purposes of this Agreement, a termination of the Employee's
employment for "Good Reason" means a termination of the Employee's employment by
the Employee based upon the occurrence (without the Employee's express written
consent) of any of the following:

 
(i)    
a material adverse change in the Employee's position or title, or a material
diminution in the Employee's managerial authority, duties or responsibilities or
the conditions under which such duties or responsibilities are performed (e.g.,
a material reduction in the number or scope of department(s), functional
group(s) or personnel over which the Employee has managerial authority), in each
case, as of immediately following the Effective Date;

 
(ii)    
a material adverse change in the position to whom the Employee reports (other
than the Chairman), or a material diminution in the managerial authority, duties
or responsibilities of the person in that position, in each case, as of
immediately following the Effective Date;

 
(iii)    
a material change in the geographic location of the Employee's principal working
location (currently, 601 Riverside Avenue, Jacksonville, Florida), which the
Company has determined to be a relocation of more than thirty-five (35) miles;

 
(iv)    
a material diminution in the Employee's Base Salary or Bonus Opportunity; or

 
(v)    
a material breach by the Company of any of its obligations under this Agreement.

 
Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) the
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of the Employee's Notice of Termination (the
“Cure Period”). In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Employee's Date
of Termination must occur, if at all, within one-hundred fifty (150) days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.
9.Obligations of Company Upon Termination.
 
(a)    
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If the Employee's employment is
terminated during the Employment Term by: (1) the Company for any reason other
than Cause, Death or Disability; or (2) the Employee for Good Reason:

 
(i)    
The Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to the Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Bonus payments relating to the calendar year prior
to the year in which the Date of Termination occurs;

 
(ii)    
The Company shall pay the Employee no later than March 15th of the calendar year
following the year


3

--------------------------------------------------------------------------------

 

in which the Date of Termination occurs, a prorated Bonus based upon the actual
Bonus that would have been earned by the Employee for the year in which the Date
of Termination occurs, ignoring any requirement under the Bonus Plan that the
Employee must be employed on the payment date (using the Employee's Bonus
Opportunity for the prior year if no Bonus Opportunity has been approved for the
year in which the Date of Termination occurs), multiplied by the percentage of
the calendar year completed before the Date of Termination;
 
(iii)    
The Company shall pay the Employee as soon as practicable, but not later than
the sixty-fifth (65th) day after the Date of Termination, a lump-sum payment
equal to 250% of the sum of: (A) the Employee's Base Salary in effect
immediately prior to the Date of Termination (disregarding any reduction in Base
Salary to which the Employee did not expressly consent in writing); and (B) the
highest Bonus paid to the Employee by the Company within the three (3) years
preceding termination of employment or, if higher, the target Bonus in the year
in which the Date of Termination occurs;

 
(iv)    
All stock options, restricted stock, performance shares and other equity-based
awards granted by the Company on or following the Effective Date (the “New
Equity Awards”) that are outstanding but not vested as of the Date of
Termination shall become immediately vested and/or paid or settled, as the case
may be, unless the New Equity Awards are based upon satisfaction of performance
criteria, in which case, they will only vest pursuant to their express terms;

 
(v)    
Any life insurance coverage provided by the Company shall terminate at the same
time as life insurance coverage would normally terminate for any other employee
that terminates employment with the Company, and the Employee shall have the
right to convert that life insurance coverage to an individual policy under the
regular rules of the Company's group policy. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, the Company shall pay the Employee a lump sum cash payment equal to
thirty-six monthly life insurance premiums based on the monthly premiums that
would be due assuming that the Employee had converted the Company's life
insurance coverage that was in effect on the Notice of Termination into an
individual policy. If Employee is paid this benefit under his FIS Employment
Agreement, he shall not receive a second recovery under this Agreement; and

 
(vi)    
As long as the Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide the Employee and, as applicable, the Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to the Company's active executives and their dependents until the
earlier of: (i) three (3) years after the Date of Termination; or (ii) the date
the Employee is first eligible for medical and dental coverage (without
pre-existing condition limitations) with a subsequent employer. In addition, as
soon as practicable, but not later than the sixty-fifth (65th) day after the
Date of Termination, the Company shall pay the Employee a lump sum cash payment
equal to thirty-six monthly medical and dental COBRA premiums based on the level
of coverage in effect for the Employee (e.g., employee only or family coverage)
on the Date of Termination. If Employee is paid this benefit under his FIS
Employment Agreement, he shall not receive a second recovery under this
Agreement.

 
(b)    
Termination by Company for Cause and by Employee without Good Reason. If the
Employee's employment is terminated during the Employment Term by the Company
for Cause or by the Employee without Good Reason, the Company shall pay the
Employee any Accrued Obligations.

 
(c)    
Termination due to Death or Disability. If the Employee's employment is
terminated during the Employment Term due to death or Disability, the Company
shall pay the Employee (or to the Employee's estate or personal representative
in the case of death), as soon as practicable, but not later than the
sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) a prorated Bonus based upon the target Bonus Opportunity
in the year in which the Date of Termination occurred (or the prior year if no
target Bonus Opportunity has yet been determined) multiplied by the percentage
of the calendar year completed before the Date of Termination; plus (iii) the
unpaid portion of the Base Salary that would have been paid through the
remainder of the Employment Term.

 
10.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.

4

--------------------------------------------------------------------------------

 

 
11.Confidential Information. The Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of the Company and its affiliates. The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company and/or its affiliates, as
the case may be. The Employee will keep confidential, and will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to the Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will the Employee advise, discuss with or in any
way assist any other person, firm or entity in obtaining or learning about any
of the items described in this section. Accordingly, during the Employment Term
and at all times thereafter the Employee will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will the Employee
utilize any such information, either alone or with others, outside the scope of
the Employee's duties and responsibilities with the Company and its affiliates.
 
12.Non-Competition.
 
(a)    
During Employment Term. During the Employment Term, the Employee will devote
such business time, attention and energies reasonably necessary to the diligent
and faithful performance of the services to the Company and its affiliates, and
will not engage in any way whatsoever, directly or indirectly, in any business
that is a direct competitor with the Company's or its affiliates' principal
business, nor solicit customers, suppliers or employees of the Company or
affiliates on behalf of, or in any other manner work for or assist any business
which is a direct competitor with the Company's or its affiliates' principal
business. In addition, during the Employment Term, the Employee will undertake
no planning for or organization of any business activity competitive with the
work performed as an employee of the Company, and the Employee will not combine
or conspire with any other employee of the Company or any other person for the
purpose of organizing any such competitive business activity.

 
(b)    
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee's employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (1) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (2), on behalf of any such competitive firm or business, not to
solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Subsection (b) if the Employee's employment is
terminated by the Company without Cause.

 
(c)    
Exclusion. Working, directly or indirectly, for FIS, its affiliates and their
successors shall not be considered competitive to the Company or its affiliates
for the purpose of this section, if this Agreement is assumed by a third party
as contemplated herein.

 
13.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
 
14.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee's employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
 

5

--------------------------------------------------------------------------------

 

15.Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by the Employee, the Company shall have the right, among other rights,
to damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. Notwithstanding any termination of this
Agreement or the Employee's employment, Section 9 shall remain in effect until
all obligations and benefits resulting from a termination of the Employee's
employment during the Term are satisfied. In addition, Sections 10 through 26
shall survive the termination of this Agreement or the Employee's employment and
shall remain in effect for the periods specified therein or, if no period is
specified, until all obligations thereunder have been satisfied. Nothing in this
Agreement shall in any way limit or exclude any other right granted by law or
equity to the Company.
 
16.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to the Employee's death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release shall not apply to the Employee's rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, the Company must provide the Employee with the form
of release no later than seven (7) days after the Date of Termination and the
release must be signed by the Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
 
17.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by the Employee as the result of employment by another employer, by retirement
benefits or otherwise.
 
18.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter, including without limitation
the Prior Agreement. This Agreement may be amended only by a written document
signed by both parties to this Agreement.
 
19.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
 
20.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
 
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
22.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following the Employees termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to the Employee to the fullest extent permitted by law, all
legal fees, court costs and litigation expenses reasonably incurred by the
Employee or others on the

6

--------------------------------------------------------------------------------

 

Employee's behalf (such amounts collectively referred to as the "Reimbursed
Amounts"); provided, further, that the Employee shall reimburse the Company for
the Reimbursed Amounts if it is determined that a majority of the Employee's
claims or defenses were frivolous or without merit. Requests for payment of
Reimbursed Amounts, together with all documents required by the Company to
substantiate them, must be submitted to the Company no later than ninety (90)
days after the expense was incurred. The Reimbursed Amounts shall be paid by the
Company within ninety (90) days after receiving the request and all
substantiating documents requested from the Employee. The rights under this
section shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.
 
23.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
 
24.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
    
To the Company:
 
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
 
To the Employee:
 
George Scanlon
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
25.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
 
26.Tax.
 
(a)    
Withholding.    The Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings the Company is
required to deduct pursuant to state, federal or local laws.

 
(b)    
Section 409A. To the extent applicable, it is intended that this Agreement and
any payment made hereunder shall comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Code Section 409A”); provided, that for the avoidance
of doubt, this provision shall not be construed to require a gross-up payment in
respect of any taxes, interest or penalties imposed on the Employee as a result
of Code Section 409A. Any provision that would cause the Agreement or any
payment hereof to fail to satisfy Code Section 409A shall have no force or
effect until amended in the least restrictive manner necessary to comply with
Code Section 409A, which amendment may be retroactive to the extent permitted by
Code Section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall reimbursements by the Company under this Agreement be made later
than the end of the


7

--------------------------------------------------------------------------------

 

calendar year next following the calendar year in which the applicable fees and
expenses were incurred, provided, that the Employee shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Employee's right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company's obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee's remaining lifetime (or if longer, through the 20th anniversary of the
Effective Date). To the extent the Employee is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable,
distributable or settled during the six (6) month period after separation from
service, will be made during such six (6) month period, and any such payment,
distribution or benefit will instead be paid, distributed or settled on the
first business day after such six (6) month period; provided, however, that if
the Employee dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of the any payments, distributions or
benefits delayed on account of Code Section 409A, such payments, distributions
or benefits shall be paid or provided to the personal representative of the
Employee's estate within 30 days after the date of the Employee's death. The
Employee acknowledges that he has been advised to consult with an attorney and
any other advisors of the Employee's choice prior to executing this Agreement,
and the Employee further acknowledges that, in entering into this Agreement, he
has not relied upon any representation or statement made by any agent or
representative of the Company or its affiliates that is not expressly set forth
in this Agreement, including, without limitation, any representation with
respect to the consequences or characterization (including for purpose of tax
withholding and reporting) of the payment of any compensation or benefits
hereunder under Section 409A of the Code and any similar sections of state tax
law.
 
(c)    
Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to the Employee or for the Employee's benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, employment
with the Company or its subsidiaries or the termination thereof (a "Payment"
and, collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the Employee may elect for
such Payments to be reduced to one dollar less than the amount that would
constitute a "parachute payment" under Section 280G of the Code (the "Scaled
Back Amount"). Any such election must be in writing and delivered to the Company
within thirty (30) days after the Date of Termination. If the Employee does not
elect to have Payments reduced to the Scaled Back Amount, the Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and the
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation
described in Section 9(a)(iii); (ii) cash compensation described in Section
9(a)(ii); (iii) cash compensation described in Section 9(a)(v); (ii) equity
compensation described in Section 9(a)(iv) (first any equity compensation that
constitutes deferred compensation subject to Section 409A and then equity
compensation that is not subject to Section 409A), and then (iii) pro-rated
among all remaining payments and benefits. To the extent there is a question as
to which Payments within any of the foregoing categories are to be reduced
first, the Payments that will produce the greatest present value reduction in
the Payments with the least reduction in economic value provided to the Employee
shall be reduced first.

 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 

8

--------------------------------------------------------------------------------

 

 
FIDELITY NATIONAL FINANCIAL, INC.
 
By: /s/ Michael L. Gravelle
Name: Michael L. Gravelle
Its: Executive Vice President, General Counsel and Corporate Secretary
 
 
GEORGE P. SCANLON
/s/ George P. Scanlon

 
 

9